DETAILED ACTION
This Non-final Office Action is in response to the claims filed on.
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lug having two additional conductive segments occupying a different layer in each of these two slots and a connection part connecting these two additional conductive segments near the first axial face of the annular body. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 9,136,738).
As to claim 1 Ikeda A stator (30) for a rotating electrical machine, comprising: 
an annular body (30) having a side face from which a plurality of radial teeth (34) extend, said teeth being angularly spaced in such a way as to define slots (31), open on a first axial end face and on a second axial face of the annular body: and 
a stator winding (40) comprising at least several conductive pins (51) designed configured to extend at least partially in said slots (shown in figure 3) and electrically interconnected (shown in figure 4c), each conductive pin comprising two conductive segments (figure 3 #51) connected by an elbow (52) connector configured so that the conductive segments of the same pin are arranged in two separate slots, the slots being filled by a plurality of conductive segments stacked one above the other so as to form N layers parallel or substantially parallel to the side face of the annular body, wherein each conductive pin comprises a conductive segment present in two separate slots, with a conductive segment present in a slot E in such a way as to occupy a first layer and another conductive segment present in a slot E+P in such a way as to occupy a distinct second layer and separated from the first layer by an intercalated layer, P being a pitch that is predetermined in a first direction of orientation. (paragraph 0080).

As to claim 2 Ikeda discloses the stator according to claim 1, the adjacent elbow (52) connectors of the conductive pins are substantially parallel to the first axial end face (figure 3 #30a).

As to claim 3 Ikeda discloses the stator according to claim 1, wherein the loose end of a conductive segment of a pin (51) occupying the layer in a slot is connected, near the second axial face of the annular body, to the end of a conductive segment of an adjacent pin occupying the layer in a separate slot with a pitch P (Paragraph 0075). 

As to claim 4 Ikeda discloses the stator according to claim 1, further comprising a first type of pins (figure 11C) so that the conductive segments (57), connected by an elbow connector (56), which near the second axial end face have their loose ends more close to each other than their conductive segments.(see attached modified drawing below)

As to claim 5 Ikeda discloses the stator according to claim 4, further a second type of pins such that the conductive segments (57) connected by an elbow connector, which near the second axial end face have their loose ends more distant from each other than their conductive segments. . (see attached modified drawing below)

    PNG
    media_image1.png
    370
    587
    media_image1.png
    Greyscale



As to claim 6 Ikeda discloses the stator according to claim 1, wherein in two separate slots with a predetermined pitch P, conductive segments occupying one of the central layers are connected to a power source near the first axial end face of the annular body, allowing several conductive segments connected in series to be supplied with a phase current. (figure 17).

As to claim 7 Ikeda discloses the stator according to claim 1, wherein at least one electrical terminal lug (43) is arranged between two separate slots with a predetermined pitch P, the lug having two additional conductive segments occupying the same layer in each of these two slots (figure 15 #43 and 44) and a connection part connecting these two additional conductive segments near the first axial face of the annular body.

As to claim 9 Ikeda discloses the stator according to claim 6, wherein at least one electrical connection lug (43) is arranged between two separate slots with a predetermined pitch P, the lug having two additional conductive segments occupying a different layer (shown in figure 17) in each of these two slots and a connection part connecting these two additional conductive segments near the first axial face of the annular body. (shown in figure 17).

As to claim 10 Ikeda discloses the stator according to claim 9, wherein the electrical terminal lug is configured so that its additional conductive segments are placed in two separate slots while being arranged in two distinct layers and separated from each other by at least one intercalated layer. (shown in figure 18).

As to claim 11 Ikeda discloses the stator according to the preceding claim 10, wherein the electrical terminal lug is configured so that its additional conductive segments are placed in two separate slots while being arranged in two distinct layers and separated from each other by two intercalated layers. (figure 18).

As to claim 12 Ikeda discloses the stator according to claim 10 the electrical terminal lug is configured so that its additional conductive segments are placed in two separate slots while being arranged in two distinct layers and separated from each other by at least one intercalated layer and the conductive segments connected to a power source are placed in a central layer forming the intercalated layer. (figure 18).

As to claim 13 Ikeda discloses the stator according to claim 7, wherein the electrical terminal lug forms a serial connection between two winding portions. (figure 12 #43).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 9,136,738) in further view of Even et al. (US 2003/0011268).

As to claim 8 Ikeda discloses the stator according to the preceding claim 7,
However, Ikeda is silent to the connection part of the electrical terminal lug (51) is radially shifted relative to the elbow connectors of the conductive pins, so that the electrical terminal lug circumvents said elbow connectors.
Even discloses in figure 5 the radial shifting of the electrical terminal lug to avoid the elbow.  It would have been obvious to one of ordinary skill in the art at the time of filing to avoid the lug.

As to claim 14 Ikeda discloses all the features of claim 1 above but is silent to rotating electrical machine for automobiles comprising a stator according to claim 1.
Even discloses in the title of the invention that it is known in the art to use a stator winding in a vehicle.  It would therefore be obvious to one of ordinary skill in the art at the time of the invention to use this stator winding in a vehicle or automobile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Stator design is included in the attached 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747